PER CURIAM:
We must consider the following chronology-
January 18, 1977 — In accordance with jury verdicts, the trial court entered judgment, inter alia, in favor of plaintiffs and against defendants on plaintiffs’ petition in the sum of $18,000.
April 18, 1977 — The trial court overruled defendants’ after trial motions.
May 2, 1977 — Defendants’ notice of appeal (dated April 29, 1977, or on the 11th day after the judgment became final) was filed on the 14th day after the judgment became final.
Rule 81.04, V.A.M.R., mandates that “No such appeal shall be effective unless the notice of appeal shall be filed not later than ten days after the judgment or order appealed from becomes final.” Since defendants’ notice of appeal was neither dated nor filed within the time required, we do not have jurisdiction to entertain defendants’ appeal. Ellebracht v. Burger Chef Systems, Inc., 543 S.W.2d 503, 504[2] (Mo.App.1976); Budget-Easy, Incorporated v. Burd, 539 S.W.2d 740, 741[2, 3] (Mo.App.1976); Phillips v. Frazier, 537 S.W.2d 251 (Mo.App.1976).
Defendants’ appeal is dismissed.
ALL CONCUR.